DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Response to Arguments.
The examiner acknowledges that the amended claim set and drawings correct the issues noted by the previous 112 rejection and drawing rejection. All of the previous 112 rejections and drawing rejections have been withdrawn. Highlighting claim 2 amendment has raised new issues grammatical, see below. 
Additionally, the examiner thanks the applicant for the commentary confirming the claim interpretation stated in the previous action (11-20-2020)
Applicant’s arguments, see arguments and remarks, filed on 3-10-2021, with respect to the amended feature of claim(s) 1 have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Sonoda et al. (US-2016/0,236,373) and in further view of Brew et al. (US-2013/0,300,023)
Claim Objections
Claim 2 objected to because of the following informalities: 
 Claim 2 current reads, “…and an upstream portion an inner surface that defines the tapered inner opening of the tail ring device, the upstream portion extending from a first area…” . It seems the word “of” may have been accidently deleted, such that it would read “…and an upstream portion of an inner surface that defines the…” or perhaps the word . 
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
A.) Claim(s) 1-2, & 6-8 are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda et al. (US-2016/0,236,373, hereinafter Sonoda), and in further view of Brew et al. (US-2013/0,300,023, hereinafter Brew)Regarding claim 1, 
An extrusion apparatus to extrude plasticized ceramic precursor batch through a die to form a honeycomb body extrudate, the apparatus comprising: 
a tail ring device comprising a tapered inner opening configured to funnel the batch downstream from upstream extrusion hardware; 
a bow control device disposed downstream of the tail ring device, and 
the bow control device comprising an inner batch flow opening and an aperture defined by adjustable shutter plates, the bow control device configured to receive the batch from the tail ring and 
configured to control a bow of the honeycomb body extrudate; and 
an edge flow control device disposed downstream of the bow control device and located upstream of the die, and 
the edge flow control device comprising: 
a batch flow opening configured to receive the batch from the bow control device, and 
a plurality of edge plates each individually configured to movably protrude into the batch flow opening to control an edge flow of the batch flowing to a periphery of the die 
wherein the edge plates comprise upstream and downstream surfaces, such that the upstream surfaces of ones of the edge plates overlap with downstream surfaces of adjacent ones of the edge plates.

([0066]) teaches that a channel 34a of the second portion 34 has an inner diameter that decreases as the channel 34a extends from an upstream side to a downstream side. Specifically, the inner surface of the channel 34a includes a slope inclining such that the inner diameter gradually decreases as the channel 34a extends from the upstream side to the downstream side. ([0068]) teaches that the third portion 36, a channel 36a is formed that runs to the channel 34 a. The inner diameter of the channel 36a is constant and, for example, the same as the inner diameter of the channel 34 a on the downstream side thereof. Wherein the channel (34 + 36a) has a tapered inner opening shape and acts as applicant's tail ring device
([0021]) teaches that the second pipe may further include a fourth portion that is positioned on a downstream side of the third portion (and second portion). Wherein the fourth portion acts as the applicant's bow control device.
([0021]) teaches that in the fourth portion, a rod that projects from an inner surface of the fourth portion toward a center side, and an actuator that adjusts a projecting length of the rod from the inner surface of the fourth portion, may be provided. Noting (Fig. 3) depicts the fourth portion to comprise a batch flow opening that is found upstream to channel(s) (34a and 36a) (applicant's tail ring). Noting, that the shape currently implemented is a rod wherein the rods have a flat, plate top.
([0021]) teaches that by adjusting the projecting lengths of the rods 74, it is possible to adjust the distribution of flow rate in the channel of the fourth portion so as to suppress the flexure of a molded body extruded from the die. 
Further it is well settled that the intended use of a claimed apparatus is not germane to the issue of the patentability of the claimed structure. If the prior art structure is capable of performing the claimed use then it meets the claim. In re Casey, 152 USPQ 235, 238 (CCPA 1967); In re Otto, 136 USPQ 459 (CCPA 1963). The manner or method in which a machine is to be utilized is not germane to the issue of patentability of the machine itself, In re Casey 152 USPQ 235. Intended use has been continuously held not to be germane to determining the patentability of the apparatus, In re Finsterwalder, 168 USPQ 530. Note: In re Pearson 181 USPQ 641; In re Yanush 177 USPQ 705, 706 In re Otto et al 136 USPQ 458.
& f.) ([0078]) teaches that there is a fifth portion 40, that comprises a channel 40a that runs to the channel 38b. Wherein, on downstream side of the channel 40a, the die 90 is provided. The die 90 is for shaping the composite material to obtain the molded body 70 in the shape illustrated in (FIG. 1). Wherein the fifth portion acts as the applicants edge control device.
Regarding claim 1, Sonoda is silent on the following limitation(s):
(g), & (h)

In analogous art for a honeycomb extrusion apparatus including the die apparatus  mounted to a downstream end of a barrel portion, Brew suggests details regarding implemented a plurality of mask segments at the end of the extrusion die:
([0065]) teaches FIG. 12 depicts the die apparatus 1201 further includes a plurality of mask segments may be spaced radially about the extrusion face 205. The mask segments each corresponding with respective actuators 1211 a, 1211b configured to radially extend or retract the mask segments 1209a, 1209b  by way of respective extension rods 1213 a, 1213 b. 
([0067]) teaches that as shown in FIG. 13, adjacent mask segments may include a dovetail joint 1301 to allow relative extension and retraction of adjacent mask segments relative to one another without providing a leak path for the batch material. FIG. 13 shows the mask segments 1209 a, 1209 b in a fully extended position. FIG. 14 shows the mask segments 1209 a, 1209 b in a fully retracted position wherein the dovetail joint maintains the integrity of the batch material barrier. Accordingly, the edge plates comprise upstream and downstream surfaces such that the edge plates overlap with downstream surfaces of adjacent ones of the edge plates.
 	Brew further suggests that the benefit of using adjustable adjacent mask segments is it provides a means for allowing independent segmented adjustment of the vanes can provide for compensation for differences in flow characteristics to stabilize the thickness of the skin or provide other beneficial skin forming characteristics, ([0061]).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion molding production apparatus for manufacturing honeycomb molded bodies that implements a series of 
Regarding claim 2, 	
Wherein the tail ring device further comprises: 
an upstream ring, comprising:
 an upstream surface, 
a downstream surface parallel to the upstream surface, and 
an upstream portion an inner surface that defines the tapered inner opening of the tail ring device, the upstream portion extending from a first area of the tapered inner opening at the upstream surface to a second area of the opening smaller than the first area at the downstream surface; and 3Application No.: 15/776282
a downstream ring, comprising: 
an upstream surface parallel to the surfaces of the upstream ring, 
a downstream surface parallel to the upstream surface, and 
a downstream portion of the inner surface extending from a first area of the tapered inner opening at the upstream surface to a second area of the opening smaller than the first area at the downstream surface.

([0066]) teaches that the inner surface of the channel 34a is divided into three regions 3S o, 3S b, and 35 c that are arranged from the upstream side to the downstream side. Wherein region 35a acts as applicant's upstream ring. 
Wherein the larger opening of the tapper defines and acts as applicant's upstream surface. 
Wherein the smaller opening of the tapper defines and acts as applicant's downstream surface. 
Wherein the channel wall extending from the larger opening of the tapper to the smaller opening of the tapper acts as the applicants upstream portion. 
([0066]} teaches that the inner surface of the channel 34a is divided into three regions 35 a, 35 b, and 35 c that are arranged from the upstream side to the downstream side. Wherein region 36b acts as applicant's downstream ring. 
Where the larger opening of the tapper defines and acts as applicant's upstream surface. 
Where the smaller opening of the tapper defines and acts as applicant's downstream surface. 
Where the channel wall extending from the larger opening of the tapper to the smaller opening of the tapper acts as the applicants downstream portion.
Regarding claim 6, 	
Wherein the tail ring device comprises upstream and downstream flat and parallel surfaces, 
the bow control device comprises upstream and downstream flat and parallel surfaces, 
the bow control device upstream surface disposed on the tail ring device downstream surface, and 
d.) the edge flow control device comprises upstream and downstream flat and parallel surfaces,
the edge flow control device upstream surface disposed on the bow control device downstream surface.
Sonoda teaches the following:
([0007]) teaches that the extruding device comprises a second portion having an inner diameter that decreases as the second portion extends from the first portion. ([0066]) teaches that the inclination angle of the region 35 c with respect to the central axis CL1 is substantially 0°. That is, the region 35 c does not incline with respect to the central axis CL1. As such, the surface region 35c of channel 34 acts as applicants tails ring device's upstream flat and parallel surfaces. The channel 36a of the third portion are shown to also be flat, where the channel 36a acts as applicant's tails ring device's downstream flat and parallel surfaces.

    PNG
    media_image1.png
    561
    325
    media_image1.png
    Greyscale
([0021]) teaches that the second pipe may further include a fourth portion that is positioned on a downstream side of the third portion (and second portion). Wherein the forth portion acts as the applicant's bow control device. Noting, that the channel surface 38b (not including any rod portion unless a rod is level with the channel surface 38b) is shown to also be flat. Wherein the channel surface 38b comprises both upstream and downstream flat and parallel surfaces. Highlighting the fourth portion assembly found in (Fig. 3) of Sonoda, that depicts a cross segment that includes a rod has a portion of channel surface that is found before (upstream, demarked with (1)) and after the rod (downstream, demarked with (2)). It should be noted, that the change of shape case law may be implemented regarding any discrepancies with the shape of the bow control device’s surfaces.
As depicted in (Fig. 3) the channel (34 + 36a) with a tapered inner opening shape acting as applicant's tail ring device is found upstream and to fourth portion which acts as applicant’s bow control device. Wherein the fourth portion (applicant’s bow control device) upstream surface is found at the downstream surface of the channel (34 + 36a, tail ring device).
([0078]} teaches that there is a fifth portion 40, that comprises a channel 40a that runs to the channel 38b. Wherein, on downstream side of the channel 40a, the die 90 is provided. The die 90 is for shaping the composite material to obtain the 
Regarding Claim 6, Sonoda is silent on the following:
(d)
It should be recalled that Sonoda teaches that there is a fifth portion 40, which comprises a channel 40a that runs to the channel 38b. Wherein, on downstream side of the channel 40a, the die 90 is provided. The die 90 is for shaping the composite material to obtain the molded body 70 in the shape illustrated in (FIG. 1), ([0078]). However this fifth portion comprising adjustable edge plates each individually configured to movably protrude into the batch flow with upstream and downstream surfaces, such that the upstream surfaces of ones of the edge plates overlap with downstream surfaces of adjacent ones of the edge plates is not mentioned.
Regarding Claim 6, Sonoda teaching an extrusion apparatus for fabricating a ceramic honeycomb shaped body, the extrusion apparatus comprising several segments, include a segment that allows for control over the distribution of flow rate in the channel via extending rods, and a fifth portion, in analogous art for a honeycomb extrusion apparatus including the die apparatus  mounted to a downstream end of a barrel 
([0065]) teaches that in (Fig. 12), the die apparatus 1201 further includes a plurality of mask segments may be spaced radially about the extrusion face 205. ([0067]) depicts the adjacent mask segments from a bottom up view, highlighting that they are connected so that a leak path for the batch material does not exist. Accordingly, edge flow control device is understood to comprise upstream and downstream flat and parallel surfaces. 
The same rejection rationale and analysis that was used previously for claim 1, can be applied here and should be referred to for this claim as well.
Regarding claim 7, 	
Wherein the shutter plates of the bow control device are ail substantially identical and interchangeable.
Sonoda teaches the following: 
(Fig. 3) depicts the fourth portions with a plurality of rods. Wherein the rods on the top and bottom of the figure are depicted to be identical. Noting, there is no mention that that rods are not identical and spoken of as a collective group. As such, it is understood that the rods are identical and thus would be interchangeable amongst the various positions they occupy. Noting, that the case law for change of shape may be implemented regarding any discrepancies with the shape of the rods.
Regarding claim 8, 	
Wherein an inner surface of the tail ring device defining the inner opening comprises no pockets or protrusions to disrupt batch flow
Sonoda teaches the following: 
(Fig. 3) depicts the channel (34a + 36) acting as applicants tail ring device, to have an inner opening that does not comprises any pockets or protrusions. Nor is there any mention of such pockets of protrusion in this disclosure. As such, it is understood that the apparatus of Sonoda does not comprises any pockets or protrusions on the channel (34a + 36) that disrupt batch flow, nor would there be any motivation to provide such pockets or protrusions on the channel (34a + 36).
B.) Claim(s) 3-4, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda, in view of Brew, in view of Foster et al. (US-2011/0,204,544, hereinafter Foster), as evidenced by Wikipedia's Article on Countersink (Countersink, 2015, hereinafter WACS)Regarding claim 3, 	
Wherein the downstream surface of the upstream ring comprises: 
a groove and an axial hole, the axial hole extending through the upstream ring from the groove to the upstream surface; and
a t-shaped insert disposed in the groove having a cylinder extending through the axial hole, and
The upstream surface of the downstream ring comprises: 
a groove and an axial hole, the axial hole extending through the downstream ring from the groove to the downstream surface; and 
a t-shaped insert disposed in the groove having a cylinder extending through the axial hole, and 
the upstream surface of the downstream ring is disposed on the downstream surface of the upstream ring.
Sonoda teaches the following: 
As noted in Claim 2, the larger opening of 35b the tapper defines and acts as applicant's upstream surface of the downstream ring. This surface is connected to and preceded by 35a which acts as applicant's downstream surface of the upstream ring.
Regarding Claim 3 Sonoda is silent on the following:
(a) - (d)
It should be noted that Sonoda discloses that the extended portion 14 and the tapered portion 16 are fastened to each other by bolts 13, and the tapered portion 16 and the adjustment plate fixing section 18 are fastened to each other by welding. Although not illustrated, the barrel portion 12 and the extended portion 14 are fastened to each other by a bolt, ([0063]). Noting, that the bolts are implemented at a different connection point. However, the connected portions still comprises a tapered surface. As such, the rearrangement of parts may be implemented regarding the connection at the 
& c.) {[0007]) (Fig. 1) depicts an exploded perspective view of an example honeycomb extrusion apparatus as disclosed herein. Wherein the apparatus comprises ([0027]) a flange 110 that is configured with a first set of apertures 114 and a second set of apertures 116. The first set of apertures 114 are disposed radially outward of the second set of apertures 116 on the flange 110 and extend through the flange 110 of the insert 12. Wherein the opening/entrance of the aperture acts as the applicant's groove and the channel extending through the flange acts as applicant's axial hole. Noting, that the change of shape may be implemented regarding the opening/entrance of the aperture. Highlighting evidenced form WAGS (Abstract) teaches that a countersink is defined as a conical hole cut into a manufactured object, or the cutter used to cut such a hole. 
& d.) ([0027]) teaches that the first, set 114 and the third set 120 of apertures are configured to accept adjusting screws 122 that can he manipulated to move the insert 12 with respect to the insert, holder 14 along the central axis X. Meanwhile, the second set of apertures 116 is provided to allow the insertion of coupling screws 124 in order to couple the insert 12 to the throttle 18 so that, the insert 12 and the throttle 18 move as a unit when the insert 12 is moved along the central axis X by manipulation of the adjusting screws 122. Wherein the screws have a larger head and thinner body resulting in a "T" shape with cylinder that extends through the axial hole
& d.) Noting, that he current connection assembly is for a downstream end of an upstream ring. As such, the duplication of parts may be implemented regarding the connection assembly implemented on the upstream end for a downstream ring. Wherein, the duplicated connection assembly may supplant the existing connection assembly. Consequently, citing the case law for the duplication of parts. In re Harza, 274 F.2d 669, 124 USPQ 378 (CCPA 1960). The court held that mere duplication of parts has no patentable significance unless a new and 
 	Foster further suggests that the benefit of using a connection assembly as depicted in (Fig. 1), is it provides a means for a connection assembly that comprises an insert 12 that is partially housed interiorly of the insert holder 14. The insert holder 14 and the insert 12 combine to form a tube-in-tube structure where the insert 12 is movable along the central axis X with respect to the insert holder 14 and where the batch of materials exiting from the second central opening 17 of the mask 16 is allowed to flow through a third central opening 108 of the insert 12 and out of the extrusion apparatus 10, ([0027]). 

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion molding production apparatus for manufacturing honeycomb molded bodies that implements a series of connected segments that are found be upstream and downstream from each other of Sonoda as modified above, by utilizing connection assembly as depicted and taught in (Fig. 1), by Foster. Highlighting, implementation of a connection assembly as depicted in (Fig. 1), allows for a connection assembly that comprises an insert that is partially housed interiorly of the insert holder. The insert holder and the insert combine to form a tube-in-tube structure where the insert is movable along the central axis X with respect to the insert holder and where the batch of materials exiting from the second central opening of the mask is allowed to flow through a third central opening of the insert and out of the extrusion apparatus. 
Regarding claim 4, Sonoda as modified above is silent on the following
Further comprising a boss extending through the edge flow control device and the bow control device into the cylinder extending through the axial hole of the downstream ring of the tail ring device to attach the edge flow control device and the bow control device to the tail ring device.


([0027]} teaches that that the insert holder 14 includes an annular recess 118 that includes a third set of apertures 120 that is configured to be aligned with the first set of apertures 114. Going on to state, ([0027]) that the first set 114 and the third set 120 of apertures are configured to accept adjusting screws 122 that can be manipulated to move the insert 12 with respect to the insert holder 14 along the central axis X. Meanwhile, the second set of apertures 116 is provided to allow the insertion of coupling screws 124 in order to couple the insert 12 to the 
The same rejection rationale, case law, and analysis that was used previously for claim 3, can be applied here and should be referred to for this claim as well.C.) Claim(s) 5, are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda, in view of Brew, in view of Foster, as evidenced by WACS and in further view of Murata (US-5,980,227, hereinafter Murata)
Regarding claim 5, 	

A skin forming device disposed downstream of a die assembly comprising the die; and
a boss extending through the skin forming device, the die assembly, the edge flow control device and the bow control device into the internally threaded cylinder extending through the axial hole of the downstream ring of the tail ring device to attach the skin forming device, the die assembly, the edge flow control device, and the how control device to the tail ring device.
Regarding Claim 5, Sonoda as modified above teaching the same as mentioned above in claim 3, in analogous art as applied above in claim 3, Foster suggests details regarding the construction of such connected surfaces, and in this regard Foster teaches the following:
([0025]) teaches that the die 32 and the die holder 34 may include depressions 25 in which pins can be placed to help align the die 32 and the die holder 34. Wherein a first set of pins is seen to link three components together, the first is (the downstream side of) the die holder (34), and both annular flow control devices (26). ([0027]) teaches that that the insert holder 14 includes an annular recess 118 that includes a third set of apertures 120 that is configured to be aligned with the first set of apertures 114. Going on to state, ([0027]) that the first set 114 and the third set 120 of apertures are configured to accept adjusting screws 122 that can be manipulated to move the insert 12 with respect to the 
 	Foster further suggests that the benefit of implementing a series of aligned apertures with a set of pins or set of coupling screws is it provides a means for linking several components of the honeycomb extrusion apparatus together, as depicted in {Fig. 1). 
 	Accordingly, the implementation of a known connection assembly, in a known environment i.e. extruding apparatus, for a known purpose, would permit the implementation KSR regarding the reason for combination.
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion molding production apparatus for manufacturing honeycomb molded bodies that implements a series of connected segments that are found be upstream and downstream from each other of Sonoda as modified above, by utilizing a series of aligned apertures with a set of pins or set of coupling screws, as depicted and taught by Foster. Highlighting, implementation 
(a)
Regarding Claim 5, in analogous art for an apparatus implemented for forming a honeycomb structure that is capable of adjusting a shaping speed for the outer skin of the honeycomb structure, Murata suggests details regarding implementing a guide ring arranged downstream of the die construction, and in this regard Murata teaches the following:
(Col. 5, lines 12-16) teaches that, a guide ring 2 is arranged at a location downstream from the die 10 in a direction of the flow of the material. The guide ring 2 is, at its inner periphery, formed with an inwardly projected portion having a tapered edge 21. (Col. 5, lines 27-28) teaches that the guide ring 2 is rested on the die 10 and is releasably held by using a guide presser 17 by means of suitable fixing means. Thus, the guide ring 2 is also detachable. (Col. 65, lines 66-End & Col. 6, lines 1-3) teaches that due to the guide ring's edge shape, there is an accumulation of the material at the pool portion 22, the material is temporally held at the pool portion 22, so that a skin portion of the honeycomb structure is obtained.

 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion molding production apparatus for manufacturing honeycomb molded bodies that implements a series of connected segments that are found be upstream and downstream from each other of Sonoda as modified above, by utilizing a guide ring that is located downstream of a die, as taught by Murata. Highlighting, implementation of a guide ring that is located downstream of a die allows for temporally holding a pool portion 22 of material, so that a skin portion of the honeycomb structure is obtained, (Col. 65, lines 66-End & Col. 6, lines 1-3). D.) Claim(s) 9, is/are rejected under 35 U.S.CD.) Claim(s) 9, is/are rejected under 35 U.S.C. 103 as being unpatentable over Sonoda, in view of Brew, and in further view of Omnexus (Polyacetal (POM), 2015, hereinafter NEXP)
Regarding claim 9, 	
Wherein the tail ring device comprises a polymer
It should be noted that Sonoda mentions that the material of the second pipe 50, is not specially limited, and a metallic material such as an iron, and stainless can be used. It is preferable that the inner surface of the channel of the second pipe 50...suppress 
 (Industrial Uses) teaches that POM can be implemented in fabricating pipe couplings with a picture displaced of the coupling element because it has a high tensile strength, rigidity and toughness (short-term). Low tendency to creep (as compared to nylon) and fatigue (long-term). Not susceptible to environmental stress cracking, (Benefits Offered by Polyoxymethylene Resins). 
 	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the extrusion molding production apparatus for manufacturing honeycomb molded bodies that implements a series of connected segments that are found be upstream and downstream from each other of Sonoda as modified above, by constructing the tail ring device out of an ultra-high molecular weight polymer, such as POM, as taught by NEXP. Highlighting, implementation of a (ultra-high molecular weight) polymer allows for fabricating a pipe and pipe coupling that had a high tensile strength, rigidity and toughness (short-term), low tendency to creep (as compared to nylon) and fatigue (long-term), and not susceptible to environmental stress cracking.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Citriniti et al. (US-2017/0,355,102 now patent US-10,946,551) teaches that the adjustors 448, , can be bolts, bosses, pistons, and the like that move adjustment ring 442 toward and away from die 406 in axial direction “A” to decrease and increase, respectively, gap 430 between mask ring 424 and the die face at peripheral die slots, ([0038]). Additionally, that the flow plate 212 is composed of segments 510, for example, six to twelve, movably mounted on a ring 520. Segments 510 can be adjusted radially to the flow direction of the material batch by manipulation of adjustors 540. Adjustors 540, for example, can be bolts, bosses, pistons, and the like that move segments 510 radially, for example, by rotation manipulation of bolts 540, ([0039]). 

 	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) 
 	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrés E. Behrens Jr. whose telephone number is (571)-272-9096.  The examiner can normally be reached on Monday - Friday 7:30 AM-5:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alison Hindenlang can be reached on (571)-270-7001.  The fax phone number for the organization where this application or proceeding is assigned is (571)-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at (866)-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call (800)-786-9199 (IN USA OR CANADA) or (571)-272-1000.
/Andrés E. Behrens Jr./Examiner, Art Unit 1741



/ALISON L HINDENLANG/Supervisory Patent Examiner, Art Unit 1741